               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON

SHERRY W.,1                             6:20-CV-01197-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

          Defendant.

KATHERINE EITENMILLER
BRENT WELLS
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff

SCOTT ASPAUGH
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
DANIELLE R. MROCZEK
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2946

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Sherry W. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.    This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on May 14, 2014,

alleging a disability onset date of November 2, 2012.    Tr. 378-

79.1   The application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on February 3, 2017.    Tr. 128-73.   Plaintiff was


       1
       Citations to the official transcript of record filed by
the Commissioner on October 21, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
represented at the hearing.   Plaintiff and a vocational expert

(VE) testified.

      The ALJ issued a decision on April 4, 2017, in which he

found Plaintiff is not entitled to benefits.   Tr. 201-20.   The

Appeals Council, however, issued an order on May 12, 2017, in

which it reversed the ALJ’s decision, remanded the case to the

ALJ, and ordered the ALJ to “[f]urther evaluate the claimant's

past relevant work and determine whether she can perform it as

actually or generally performed” and to “[o]btain supplemental

evidence from a vocational expert to determine whether the

claimant has acquired any skills that are transferable with very

little, if any, vocational adjustment to other occupations.”

Tr. 224.

      On April 26, 2019, the ALJ held a second hearing.    Tr. 47-

94.   Plaintiff was represented at the second hearing.    Plaintiff

and a vocational expert (VE) testified.

      The ALJ issued a decision on June 26, 2019, in which he

found Plaintiff was not disabled from November 2, 2012, her

alleged onset date, to her March 31, 2019, date last insured and,

therefore, is not entitled to benefits.   Tr. 14-25.   Pursuant to

20 C.F.R. § 404.984(d), that decision became the final decision

of the Commissioner on May 27, 2020, when the Appeals Council

denied Plaintiff's request for review.    Tr. 1-7.   See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).


3 - OPINION AND ORDER
                             BACKGROUND

     Plaintiff was born on April 15, 1953; was 63 years old at

the time of the first hearing; and was 66 years old at the time

of the second hearing.    Tr. 378.    Plaintiff has “at least a high

school education.”   Tr. 215.    Plaintiff has past relevant work

experience as a claims analyst/processor and insurance clerk.

Tr. 24.   Plaintiff alleges disability due to neuritis;

“sacroiliitis; facet syndrome, lumbar; spondylosis lumbosacral

without myelopathy; syndrome, postlaminectomy, lumbar; leg pain;

[and] enthesopathy of hip region.”     Tr. 174.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 21-23.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."     42 U.S.C.

§ 423(d)(1)(A).   The ALJ must develop the record when there is


4 - OPINION AND ORDER
ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.   Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).   The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the


5 - OPINION AND ORDER
record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.       20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

6 - OPINION AND ORDER
§ 404.1520(a)(4)(iii).    See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.     20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."   SSR 96-8p, at *1.     In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.    Here the burden shifts to the


7 - OPINION AND ORDER
Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.      Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity from her November 2, 2012, alleged

disability onset date to her March 31, 2019, date last insured

(the relevant period).   Tr. 16.

     At Step Two the ALJ found Plaintiff had the severe

impairments of “degenerative disc disease, left knee contusion

(status-post injury and surgery), and obesity” during the

relevant period.   Tr. 17.    The ALJ found Plaintiff’s impairments

of “rotator cuff syndrome,” anxiety disorder, and affective

disorder were not severe during the relevant period.     Tr. 17.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.     Tr. 18.   The ALJ found


8 - OPINION AND ORDER
Plaintiff had the RFC to perform light work during the relevant

period with the following limitations:

          [Plaintiff could] stand and walk 4 hours in an 8
          hour day, and sit for 6 hours in an 8 hour day.
          [Plaintiff could] never climb ladders, ropes, or
          scaffolds, and can occasionally stoop and crawl.
          [Plaintiff could] occasionally reach overhead with
          her right, dominant, upper extremity. [Plaintiff
          could not] tolerate any exposure to workplace
          hazards such as unprotected heights and exposed
          moving machinery.

Tr. 19.

     At Step Four the ALJ found Plaintiff could perform her past

relevant work as a claims analyst/processor and insurance clerk

during the relevant period, and, therefore, Plaintiff was not

disabled from her November 2, 2012, alleged onset date, through

her March 31, 2019, date last insured.   Tr. 24.



                           DISCUSSION

     Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

statement of Patricia W., Plaintiff’s sister; (3) partially

rejected the opinion of Annette Weller, M.D., treating physician;

and (4) found at Step Four that Plaintiff could perform her past

relevant work during the relevant period.

I.   The ALJ did not err when he partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when he partially rejected



9 - OPINION AND ORDER
Plaintiff’s testimony.

     The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.   “First, the ALJ must determine whether the claimant

has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the

pain or other symptoms alleged.’”     Garrison v. Colvin, 759 F.3d

995, 1014 (9th Cir. 2014)(quoting Lingenfelter v. Astrue, 504

F.3d 1028, 1035-36 (9th Cir. 2007)).    The claimant need not show

his “impairment could reasonably be expected to cause the

severity of the symptom [he] has alleged; [he] need only show

that it could reasonably have caused some degree of the symptom.”

Garrison, 759 F.3d at 1014 (quoting Smolen v. Chater, 80 F.3d

1273, 1282 (9th Cir. 1996)).    A claimant is not required to

produce “objective medical evidence of the pain or fatigue

itself, or the severity thereof.”     Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of

[his] symptoms only by offering specific, clear and convincing

reasons for doing so.”   Garrison, 759 F.3d at 1014-15.    See also

Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)

(same).   General assertions that the claimant's testimony is not

credible are insufficient.     Parra v. Astrue, 481 F.3d 742, 750


10 - OPINION AND ORDER
(9th Cir. 2007).    The ALJ must identify “what testimony is not

credible and what evidence undermines the claimant's complaints.”

Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

       Plaintiff testified at the first hearing on February 3,

2017, that she worked “four to twelve hours a week” in “four-hour

shifts” at a bookstore.    Tr. 139.   Plaintiff drove 20-30 minutes

to her job.   At work she helped customers, filled coffee and soda

cups, did “cashiering,” and sold bus passes.    Tr. 139-40.

Plaintiff noted she could sit, stand, lean on the counter, and

move around the store when necessary.    Plaintiff testified moving

around the store was preferable to merely sitting and standing

because it “helps . . . loosen up [her] back a little bit” and

“relieves a little bit of the pressure.”    Tr. 152.   Plaintiff

testified she was unable to work more hours because she “can't

sit for very long . . . [or she gets a] very sharp pain that goes

up [her] back” and she “can’t stand for very long” because it

hurts her back.    Tr. 148.   Plaintiff stated she babysat her four-

year-old grandson two days per week from 7:00 a.m. to 2:30 p.m.

Plaintiff testified she would not be able to do her past relevant

work because she is unable to sit for eight “or even six” hours a

day.   Tr. 154.    Plaintiff noted she would not be able to work in

a bigger store because she would not be able to stand at a

counter all day.    She also noted she was not taking any pain

medication for her back pain.


11 - OPINION AND ORDER
        Plaintiff testified at the second hearing on April 26, 2019,

that she injured her back falling out of a chair in November

2012, went to physical therapy, and was told to get up and walk

around every fifteen minutes.    When Plaintiff returned to work,

she got up every fifteen minutes and walked around for “maybe ten

minutes.”    Tr. 56-57.   Plaintiff stated she was fired after

“probably a week” for failing to keep up with processing her

claims “because of having to get up like that.”    Tr. 56.

Plaintiff noted she did not believe she fell behind in her claims

processing, but her supervisor indicated Plaintiff was not

processing claims “as fast as they wanted [her] to go.”      Tr. 57.

Plaintiff testified she feels pain in her lower back, hips, and

thighs when she sits for too long.    Plaintiff noted she was still

working at the bookstore for eighteen hours per month in six-hour

shifts.    Plaintiff stated she was able to stand without pain for

ten-to-fifteen minutes after which time she had to sit or to lie

down.    Plaintiff testified she still watches her grandson after

school Monday through Thursday for two and one-half hours.       When

Plaintiff is not working or taking care of her grandson, she

takes care of her chickens.

        The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause some of the

alleged symptoms,” but Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are


12 - OPINION AND ORDER
not entirely consistent with the medical evidence and other

evidence in the record.”   Tr. 20.   The ALJ noted Plaintiff

reported back pain during the relevant period due to her November

2012 injury, but she was treated conservatively throughout the

period with physical therapy and medications.   In addition, the

record reflects Plaintiff made “good, steady progress” in

physical therapy and reported a “good response” to physical

therapy and “feeling good about her back.”   Tr. 21, 662, 665,

689, 693, 704.   For example, on November 15, 2012, Plaintiff

reported to Sharon Flynn, M.D., treating physician, that she had

“started physical therapy which . . . helped her dramatically.

She reports she is about 80% better, although she still has a

sensitive spot on her left lumbar spine, worse with prolonged

sitting.”   Tr. 667.   Dr. Flynn noted Plaintiff was “somewhat

tender to palpation” over her “left SI joint,” but she did not

have any “palpable muscle spasms,” “pain over the midline lumbar

spine,” or “pain over gluteal muscles.”   Tr. 667.   Plaintiff

continued to report improvement in her lower-back pain throughout

April and May 2013 including pain in the range of “1-2/10,”

successful participation in water aerobics, and an “overall

reduction in . . . back symptoms.”   Tr. 732, 735, 745.   In May

2013 Plaintiff strained her back “bending over while doing

laundry,” but she improved with continued physical therapy and

reported in June 2013 that she “fe[lt] much better with her back


13 - OPINION AND ORDER
pain . . . and start[ed] pool therapy.”     Tr. 748, 754.

Nevertheless, on January 17, 2014, Plaintiff reported continued

lower-back pain and Dr. Flynn noted “[i]t appears to be more of a

chronic problem at this point.”    Tr. 779.   On July 15, 2014,

Plaintiff reported to Dr. Flynn that she fell on July 4, 2014.

Plaintiff stated she “was getting onto the ground to

play with her grandson when she lost her balance and fell

directly onto her left knee.”    Tr. 819.   Plaintiff noted she was

“managing [her lumbar pain] with Tramadol and [was] working out

in an exercise class,” but she had pain in her right knee after

her fall.    Tr. 819.   Dr. Flynn recommended “ibuprofen, ice and

time” for Plaintiff’s pain.    Tr. 819.

     In May 2015 Plaintiff reported to Dr. Flynn that she had

taken a trip to Hawaii in April 2015 and walked on the beach.

Plaintiff did not report any aggravation of her lower-back pain,

but she noted a wave had knocked her over and she hit and bruised

her left ankle.   On May 6, 2015, Plaintiff advised Lauri Davis,

P.T., treating physical therapist, that she was having increased

back pain because she was “having to work full time with a 2 hour

break . . . over the past couple of weeks.”    Tr. 1040.    On

June 10, 2015, she advised P.T. Davis that she had “been working

7 hour days often 4x a week” and had been having increased lower-

back pain.   P.T. Davis, however, noted Plaintiff was “making

progress in muscle function, strength and being able to be in


14 - OPINION AND ORDER
more stable control.”    Tr. 1030.

     On November 20, 2015, Plaintiff reported to Dr. Flynn that

in early October 2015 she had “worsening of her back pain, but

. . . it is better now and she is feeling better” except for

“residual back pain.”    Tr. 1014.   Plaintiff requested Dr. Flynn

provide her with a note excusing her from jury duty due to her

back pain.   Dr. Flynn declined to provide Plaintiff with a note

because “I do think that she has the ability to do jury duty and

jury duty selection.”    Tr. 1014.   Dr. Flynn discussed her refusal

to provide Plaintiff with an excuse for declining jury duty.

Plaintiff disagreed, and “[i]t came out [that Plaintiff] has

concerns about financial hardship.    Discussed that if this is the

real issue, she needs to talk to the jury selection process

regarding this, and address that issue head-on, but from a

physical standpoint, I do think she has the ability to present

herself for jury duty.”   Tr. 1014.

     On April 15, 2016, Plaintiff reported to Dr. Flynn that she

was having neck pain.    Plaintiff noted she “is traveling, and she

is trying to loosen up with some exercises . . ., however . . .

she is very tight and uncomfortable.”    Tr. 987.   Plaintiff

underwent an x-ray of her cervical spine that reflected a “mild

loss of [disc] space height” at C4-5 and C5-6.      Tr. 985.

Plaintiff began physical therapy on her cervical spine, and in

July 2016 Plaintiff reported “good relief from her symptoms” and


15 - OPINION AND ORDER
“generally having more comfort and able to do her work duties

with less pain and limitation.”   Tr. 964.   On September 27, 2016,

Plaintiff was seen by James Kassaube, M.D., who noted Plaintiff

sat “without fidgeting or repositioning” and had full cervical

range of motion as well as a “smooth and tandem [gait] without

antalgia.”   Tr. 941-42.   Dr. Kassaube reviewed Plaintiff’s

cervical x-ray and recommended “treatment focusing on muscle, as

[he felt] this is where most of her pain is coming from.”

Tr. 943.   On September 27, 2016, Plaintiff reported to P.T. Davis

that she had an “overall reduction in [lower-back] pain” even

though she worked “2 days this week 4 hours per day with standing

and checking positions only.   When not at work she is doing some

babysitting for a grandchild and then house activities.”

Tr. 940.   In October and November 2016 Plaintiff “work[ed] more

hours at her job,” was “trying to walk and exercise,” and

reported a continued overall reduction in her lower-back pain.

Tr. 928, 937, 939.

     In March and April 2017 P.T. Davis continued to report that

Plaintiff had “some reduction” in her lower-back pain.   Tr. 1359.

On May 23, 2017, Plaintiff reported to Dr. Flynn that she had

“obtained some relief with physical therapy.”   Tr. 1322.

Plaintiff discussed with Dr. Flynn whether Plaintiff “would make

criteria for disability.”   Tr. 1322.   Dr. Flynn advised Plaintiff

that her “feeling was that [Plaintiff] could work in [a]


16 - OPINION AND ORDER
reasonable work environment where she could get up and move every

few hours.”   Tr. 1322.   Dr. Flynn also advised Plaintiff that

“[s]he did not meet criteria regarding her back pain for medical

marijuana.”   Tr. 1322.

     On July 21, 2017, Plaintiff was seen by Ryan Embley,

treating physical therapist, and “demonstrate[d] significant

functional weakness with the exercises.”    Tr. 1277.    P.T. Embley

noted Plaintiff’s pain “appears related to prolonged postures and

poor endurance.”   Tr. 1277.   P.T. Embley “instructed [Plaintiff]

in the importance of improving her posture [and] . . . to change

positions no less than every 30 minutes.”    Tr. 1277.

     On November 30, 2017, Plaintiff injured herself when she

missed the last step on a step ladder at work, lost her balance,

“fell backwards and hit her left arm & left side rib area on a

round coke machine.   She landed on her butt inside a food

delivery plastic box.”    Tr. 1464.   On January 11, 2018, Ashley

Marreel, D.N.P., examining nurse practitioner, noted Plaintiff

had an “essentially unremarkable” physical examination.

Tr. 1466.   Specifically, Plaintiff did not have any “vertebral

spine tenderness”; had a full range of motion in all directions

“with increased pain”; had a negative, bilateral straight-leg

raise; had “normal bilateral lower extremities”; and had a

normal, bilateral sensory examination of her lower extremities.

Tr. 1466.   On February 19, 2018, Plaintiff was seen by John


17 - OPINION AND ORDER
White, M.D., examining physician, because of increased pain in

her lower back.   Dr. White noted Plaintiff had “vertebral spine

tenderness,” limited range of motion “in all directions secondary

to pain,” and a “minimally positive” straight-leg raise on the

right side.   Tr. 1454.   Dr. White prescribed physical therapy.

Plaintiff began physical therapy and reported improvement in

March and April 2018.     On May 9, 2018, Plaintiff reported to

D.N.P. Marreel that she “fell again 6 days ago. . . .    She

stepped up onto the curb and fell on her left elbow and knee.”

Tr. 1441.   Plaintiff, however, was not taking any pain medication

or muscle relaxers, and she “fe[lt] her symptoms are starting to

improve” with physical therapy.    Tr. 1441.

     On January 11, 2019, Plaintiff reported to Alejandro

Colmenero, PA-C, examining physician’s assistant, that “a few

days before Christmas . . . a lady accidentally hit her back with

a shopping cart,” which exacerbated her lower-back pain.

Tr. 1403.   PA-C Colmenero noted Plaintiff had a

            right paraspinal spasm, very mild tenderness on
            exam. . . . Normal flexion and slight discomfort
            elicited on right and left lateral bend, worse on
            left sided bend. Straight leg raising test:
            negative bilaterally. Motor system: normal
            bilateral strength in thighs and distal ext. Norm
            flexion, extension, abduction and adduetion.
            Sensory exam: normal. Reflexes: normal
            patellar. Gait: normal. Posture good.

Tr. 1405.   PA-C Colmenero diagnosed Plaintiff with lumbar strain,

referred Plaintiff to physical therapy, and advised Plaintiff


18 - OPINION AND ORDER
            to continue to perform the stretches and exercises
            to strengthen the back muscles to prevent
            exacerbations such as this one. Walking is the
            best treatment for back strain. Recommended yoga
            to further elongate the spine and increase range
            of motion of the back. Also told the patient is
            OK to take over the counter NSAID's for moderate
            pain relief as needed as well as using a heating
            pad or ice for discomfort, whichever patient finds
            most beneficial.

Tr. 1405.

      The ALJ found the medical record did not support Plaintiff’s

reported level of pain and limitation.    In addition, the ALJ

noted Plaintiff took care of her young grandson during the

relevant period either two days a week for seven hours a day or

four days a week for over two hours.   Plaintiff also continued to

work part-time, to drive to her job, and to travel.   The ALJ also

found these daily activities did not support Plaintiff’s alleged

level of pain and limitations.

      The Court concludes on this record that the ALJ did not err

when he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of her symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.   The ALJ did not err when he partially rejected the
      statements of Patricia W., Plaintiff’s sister.

      Plaintiff alleges the ALJ erred when he partially rejected

the testimony of her sister Patricia W.

      Lay-witness testimony regarding a claimant's symptoms is


19 - OPINION AND ORDER
competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).   See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."    Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).   When "the ALJ's error lies in a failure to properly

discuss competent lay testimony favorable to the claimant, a

reviewing court cannot consider the error harmless unless it can

confidently conclude that no reasonable ALJ, when fully crediting

the testimony, could have reached a different disability

determination."    Id. at 1056.

     On August 3, 2014, Patricia W. filled out a Third-Party

Adult Function Report in which she noted she spends “6-10 [hours]

a week” with her sister “go[ing] to the pool and walk[ing] in the

water” or visiting at each other’s houses.    Tr. 473.   Patricia W.

stated Plaintiff “has to sit, stand, and laydown because any one

[position] for long periods of time is too painful.”     Tr. 473.

Specifically, Patricia W. noted Plaintiff is able to sit for ten

minutes at a time and to “stand for 20 minutes at a time then sit

again or lay down to rest her back.”    Tr. 473.   Patricia W.


20 - OPINION AND ORDER
stated Plaintiff does light cleaning, “small loads of laundry,”

puts dishes in the dishwasher, cleans once a week, vacuums for 15

minutes, and mops for 15 minutes.    Tr. 475.   Patricia W. noted

Plaintiff no longer travels because “she can’t sit long or stand

long.”   Tr. 477.   Plaintiff goes to the pool three times a week,

visits with friends and family three or four times a week, and

works three days a week for four hours.

      The ALJ gave “partial weight” to Patricia W.’s Third-Party

Function Report.    Patricia W.’s report is substantially similar

to Plaintiff’s testimony, and the Court has already concluded the

ALJ did not err when he partially rejected Plaintiff’s testimony

because the ALJ provided support for his opinion based on

substantial evidence in the record.    For the same reasons the

Court concludes the ALJ did not err when he partially rejected

Patricia W.’s statement.

II.   Opinion of Annette Weller, M.D., treating physician.

      Plaintiff alleges the ALJ erred when he partially rejected

the opinion of Dr. Weller.

      An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of an examining or


21 - OPINION AND ORDER
treating physician is uncontroverted, however, the ALJ must give

"clear and convincing reasons" for rejecting it.      Thomas, 278

F.3d at 957.    See also Lester v. Chater, 81 F.3d 821, 830-32 (9th

Cir. 1996).

     On October 5, 2013, Plaintiff reported to Dr. Weller that

she had lower-back pain at “5/10” that is “worse with walking but

sometimes is better after she has walked.”     Tr. 555.   Plaintiff

noted she has to change positions frequently due to pain.     On

examination Plaintiff had limited range of motion, “some mild

tenderness,” “no significant palpable muscle spasm,” negative

straight-leg raise, and “5/5 [strength in her] bilateral lower

extremities.    Tr. 555.    Dr. Weller discussed with Plaintiff an

October 11, 2012, MRI of Plaintiff’s lumbar spine that reflected

“no evidence of any significant focal disc herniation, central

stenosis or neuroforaminal narrowing[,] . . . degenerative

changes most notable at the L5-S1 level with associated facet

arthropathy at multiple levels but especially at L5-S1

bilaterally.”    Tr. 555.   Dr. Weller noted “[f]rom a vocational

standpoint, discussed recommendation for a sedentary to light

level of work activity.     I believe she would benefit from having

a sit/stand desk such that she can alternate positions as

needed.”   Tr. 555.

     On January 15, 2014, Plaintiff reported to Dr. Weller that

she got a job at Harry & David, but it involved “prolonged


22 - OPINION AND ORDER
sitting, and within a week her [lower-back pain] symptoms

flared.”   Tr. 551.   Plaintiff rated her pain at “7/10” and noted

she “does not tolerate water exercises due to problems with

shoulder pain.”   Tr. 551.   On examination Dr. Weller noted

Plaintiff had “very restricted” lumbar range of motion, “some

tenderness with palpation bilateral lumbar paraspinal region,”

“5/5 [muscle strength] throughout both lower extremities,” and

negative straight-leg raise.   Tr. 551.   Dr. Weller opined

Plaintiff’s “degenerative lumbar disease at the L5-S1 level and

the facet arthropathy are likely major factors for her current

problems rather than the work injury with the strain injuries,”

that Plaintiff’s “pre-existing condition of lumbar degenerative

disc disease is the major cause of her need for treatment and

that the work injury of 09/18/2012 is no longer playing a

material role,” and that Plaintiff “is likely disabled from the

lumbar degenerative disc disease given her limited ability to

even sit for an extended period.”   Tr. 551-52.

     The ALJ gave Dr. Weller’s “statements regarding

[Plaintiff’s] vocational functional abilities” little weight on

the ground that they were based on Plaintiff’s subjective reports

of difficulty with prolonged sitting over a “very short period of

two weeks.”   Tr. 21.   The ALJ also noted Dr. Weller’s statements

were inconsistent with Dr. Flynn’s denial of Plaintiff’s request

for a note excusing her from jury duty or with Dr. Flynn’s


23 - OPINION AND ORDER
statement that Plaintiff could work “in a reasonable . . .

environment where she could get up and move every few hours.”

Tr. 1322.   In addition, Dr. Weller’s statement that Plaintiff’s

“pre-existing condition of lumbar degenerative disc disease is

the major cause of her need for treatment” is contradicted by

Dr. Kassaube who indicated Plaintiff’s “treatment [should]

focus[] on muscle, as this is where most of her pain is coming

from.”   Tr. 943.   The ALJ also noted Dr. Weller’s statement that

Plaintiff “is likely disabled from the lumbar degenerative disc

disease given her limited ability to even sit for an extended

period” addresses an issue reserved to the Commissioner, and,

therefore, is not due “any special significance.”    See 20 C.F.R.

§ 404.1527(d).   In addition, the basis for Dr. Weller’s statement

is undermined by the record, which reflects Plaintiff flew to

Hawaii in April 2015, walked on the beach in Hawaii, and was able

to work part-time and care for her grandson.

     On this record the Court concludes the ALJ did not err when

he partially rejected Dr. Weller’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.

III. The ALJ did not err in his assessment of Plaintiff’s RFC.

     Plaintiff alleges the ALJ erred in his assessment of

Plaintiff’s RFC when he failed to include a sit/stand

requirement.   Specifically, Plaintiff notes Dr. Flynn


24 - OPINION AND ORDER
stated Plaintiff would be able to work in a reasonable

environment “where she could get up and move every few hours” and

recommended Plaintiff ask her employer “to see if she can get

[accommodations] where she has a standing desk.”   Tr. 772, 1322.

The ALJ, however, did not include a limitation in Plaintiff’s RFC

that Plaintiff requires the option to sit, to stand, or to change

positions at will.

     At the April 26, 2019, hearing the ALJ asked the VE to

assume a person could perform light work “except [she] can stand

and walk four hours in an eight-hour day, and sit for six hours

in an eight-hour day, and that is presuming regular breaks.”

Tr. 86.   SSR 96-9p makes clear that a customary eight-hour

workday schedule includes breaks at two-hour intervals.   1996 WL

374185, at *6 (“[A]n individual must be able to remain in a

seated position for approximately 6 hours of an 8-hour workday,

with a morning break, a lunch period, and an afternoon break at

approximately 2-hour intervals.”).    Thus, there is not any

indication that Dr. Flynn’s statement that Plaintiff could

perform work “where she could get up and move every few hours”

required the ALJ to include the option for Plaintiff to sit, to

stand, or to change positions at will.   As noted, Dr. Flynn also

suggested Plaintiff find out whether her employer could provide

an accommodation for a standing desk, but Dr. Flynn did not state

Plaintiff required a standing desk.    See Valentin v. Comm’r, 574


25 - OPINION AND ORDER
F.3d 685, 691 (9th Cir. 2009)(“To be sure, the doctor noted [the

plaintiff] ‘is less likely to have difficulty with [such tasks].’

But this notation appeared in a section of Dr. Storzbach's report

entitled ‘Recommendations.’ Nowhere in this section does

Dr. Storzbach indicate [the plaintiff] is incapable of working

except under the recommended conditions.”)(emphasis in original).

     On this record the Court concludes the ALJ did not err in

his assessment of Plaintiff’s RFC when he failed to include a

sit/stand requirement.



                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 13th day of May, 2021.



                                    /s/ Anna J. Brown




                              ANNA J. BROWN
                              United States Senior District Judge




26 - OPINION AND ORDER
